Citation Nr: 0905141	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-00 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of reconstruction of the anterior 
cruciate ligament (ACL) of the left knee. 

2.  Entitlement to an earlier effective date than December 
28, 2005 for service connection for residuals of 
reconstruction of the ACL of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1988 to April 
1991 and December 2006 to March 2007.  The Veteran had 
service in the Navy Reserves, as well as the Air Force 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In March 2008 additional medical evidence was received by the 
Board which included a waiver of RO review.  The veteran's 
representative also filed a Motion to File Evidence Out of 
Time at that time, which was allowed in May 2008.

The issue of entitlement to an earlier effective date than 
December 28, 2005 for service connection for residuals of 
reconstruction of the ACL of the left knee is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's left knee has flexion to 90 degrees with pain 
and extension to 5 degrees with pain and is stable with 
Lachman's and drawer; varus and valgus stressing is painful; 
McMurray's is normal; repetitive motion does not reveal 
additional evidence of limitation of range of motion. 


CONCLUSION OF LAW

An initial evaluation for residuals of right knee ACL repair 
in excess of 10 percent is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5256, 5258, 5260, 5261, 5262, 5263 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Since the Veteran 
did not manifest symptoms to warrant a rating in excess of 10 
percent at any time since the grant of service connection, 
staged ratings are inappropriate here.

Disability of the knee and leg is rated using 38 C.F.R. § 
4.71a, Diagnostic Codes (DC) 5256 through 5263.  DC 5260, 
limitation of flexion of the leg, provides a zero percent 
evaluation for flexion to 60 degrees, a 10 percent evaluation 
for flexion to 45 degrees, a 20 percent evaluation for 
flexion to 30 degrees, and a 30 percent evaluation for 
flexion to 15 degrees.  DC 5261, limitation of extension of 
the leg, provides a zero percent evaluation for extension to 
5 degrees, a 10 percent evaluation for extension to 10 
degrees, a 20 percent evaluation for extension to 15 degrees, 
a 30 percent evaluation for extension to 20 degrees, a 40 
percent evaluation for extension to 30 degrees, and a 50 
percent evaluation for extension is to 45 degrees.  The 
normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension. 38 C.F.R. § 4.71, Plate II.

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200, etc).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected by limitation of 
motion, to be combined not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, DC 5003.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

History and Analysis

An April 2006 rating decision granted the Veteran service 
connection for residuals of reconstruction of the ACL of the 
left knee and assigned a 10 percent rating, effective from 
December 28, 2005.  The Veteran asserts that she is entitled 
to an initial evaluation in excess of 10 percent for this 
left knee disability.  

Records show the Veteran's left ACL was surgically repaired 
in August 2005 at Moncrief Army Community Hospital.  The 
Veteran is on a permanent profile in the Reserves where she 
is prevented from running.

The Veteran underwent VA examination in January 2006 and the 
examiner noted that the Veteran reported that her knee 
condition affected her occupation and her activities of dally 
living in that she has intense pain with standing, walking 
and with certain movements.  Upon physical examination the 
Veteran displayed slightly decreased range of motion of the 
knee with extension to 0 degrees and flexion to 100 degrees 
without pain and to 115 degrees with pain.  There was 4/5 
motor strength in the Veteran's left lower extremity, and 5/5 
motor strength in the right lower extremity.  Deep tendon 
reflexes were 2+ and symmetric.  Gait examination revealed a 
mild limp on the left.  The examiner diagnosed the Veteran 
with ACL tear/meniscus tear with subsequent surgical 
reconstruction.  

The veteran was given another VA examination in October 2006.  
The VA examiner noted that the Veteran complained of pain on 
a daily basis in her left knee.  She indicated that it locked 
on her from time to time and swelled periodically on the 
lateral aspect of the joint, with associated subjective 
numbness and crepitus.  The knee did not affect her 
activities of daily living, but flared up about two to three 
times per month, which caused her to have difficulty getting 
around.  Upon physical examination the examiner noted 
tenderness and swelling along the lateral joint line.  On 
range of motion testing the veteran's left knee lacked 5 
degrees of full extension and exhibited 90 degrees of 
flexion.  All of the motions appeared painful.  Range of 
motion was not additionally limited following repetitive use, 
however.  The left knee appeared to be stable to the Lachman 
and drawer test, but there was pain on varus and valgus 
stress in the form of lateral and anterior knee pain.  There 
was no obvious crepitus in the affected knee and the McMurray 
test appeared to be normal.  Left knee films indicated that 
the Veteran was status post left ACL repair.  The diagnosis 
was left anterior cruciate ligament tear treated surgically 
as noted.  

An April 2007 treatment report from Moncrief Army Community 
Hospital shows that the Veteran complained of knee pain.  The 
x-ray report showed femoral and tibial tunnels along the 
course of the ACL related to the ACL reconstruction.  The 
report also showed slight spurring at the medial compartment, 
but no joint space narrowing and no effusion.  The conclusion 
was post ACL reconstruction left knee with mild degenerative 
spurring at medial compartment.

A February 2008 VA telephone encounter record addressed "To 
whom it may concern" by a nurse practitioner contains 
statements that plain films of the Veteran's knees showed 
prior ACL repair on the left, and that the chronic 
abnormalities in Veteran's knees, back and feet make it too 
painful for her to run or do sit-ups.  

While the 2007 and 2008 treatment records submitted by the 
veteran are subsequent to the VA examinations, there is no 
indication in those records that range of motion testing was 
conducted or that the Veteran's disability had increased 
since her VA examinations.  

In the selection of diagnostic codes assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the specific 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  38 C.F.R. § 4.27.  The Veteran's 
residuals of reconstruction of the ACL of the left knee is 
currently evaluated at 10 percent using 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257-5014.  DC 5014 refers to 
osteomalacia, and is to be rated on limitation of motion of 
affected parts, as arthritis, degenerative.  See 38 C.F.R. §§ 
4.27, 4.71a.  As recited above, DC 5260, limitation of 
flexion of the leg, provides a zero percent evaluation for 
flexion to 60 degrees, a 10 percent evaluation for flexion to 
45 degrees, a 20 percent evaluation for flexion to 30 
degrees, and a 30 percent evaluation for flexion to 15 
degrees.  38 C.F.R. § 4.71a.  The normal range of knee motion 
is 140 degrees of flexion and zero degrees of extension. 38 
C.F.R. § 4.71, Plate II.

Several of the diagnostic codes for disability of the knee 
and leg are not applicable in this appeal.  The Veteran does 
not display ankylosis of the knee (DC 5256), recurrent 
subluxation or lateral instability (DC 5257), dislocated 
semilunar cartilage (DC 5258), removal of semilunar cartilage 
(DC 5269), impairment of the tibia and fibula (DC 5262), or 
genu recurvatum (DC 5263).  The Board will discuss the 
diagnostic codes 5260 and 5261 below.

As previously recited above, on VA examination in January 
2006 range of motion studies indicated flexion was 100 
degrees without pain and 115 degrees with pain, and extension 
was to 0 degrees, and on VA examination in October 2006 the 
left knee range of motion studies showed flexion to 90 
degrees and extension to 5 degrees, both movements with pain.  
The Board notes that these findings equate to noncompensable 
ratings under DC 5260 and DC 5261, which assign 
noncompensable ratings for flexion to 60 degrees and for 
extension to 5 degrees and require flexion to 45 degrees or 
limitation of extension to 10 degrees for a 10 percent 
evaluation.  

An evaluation of a musculoskeletal disability must also 
include consideration of the Veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the 
Veteran's pain must be considered in evaluating her service-
connected disability, the Schedule does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  The Veteran is competent to report pain.  
However, these complaints of pain do not exceed the criteria 
for an evaluation in excess of 10 percent.  In fact, it is 
the painful and limited motion, objectively confirmed by 
swelling and evidence of painful motion, which is the basis 
for the Veteran's current 10 percent rating.  See 38 C.F.R. § 
4.71a, DC 5003.  As previously recited, the October 2006 VA 
examiner noted the range of motion of the left knee was not 
additionally limited following repetitive use.  The Veteran's 
reports of pain do not more nearly approximate the criteria 
for an increased 20 percent rating.  See 38 C.F.R. § 4.7.  

Consequently, for the entire period since the grant of 
service connection, the Board finds that the disability 
picture for the Veteran's service-connected residuals of 
reconstruction of the ACL of the left knee does not meet the 
criteria for a rating in excess of 10 percent.  See 
Fenderson, supra.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).



Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for the duty to notify, in a January 2006 letter sent 
before the issuance of the rating decision granting service 
connection for her service-connected residuals of 
reconstruction of the ACL of the left knee, the Veteran was 
advised of her and VA's respective claim development 
responsibilities and was asked to identify sources of 
evidence concerning the claimed disability.  The Board notes 
that VAOPGCPREC 8-2003 held that, if, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  A June 
2006 letter and September 2006 statement of the case (SOC) 
and March 2007 supplemental SOC explained what specific 
regulatory provisions govern her residuals of reconstruction 
of the ACL of the left knee and why the increased initial 
rating claim remained denied.  A March 2006 letter provided 
notice of the evidence and information necessary for 
establishing an initial rating.  See Dingess.  

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support her claim.  
The record contains her service treatment records and VA 
treatment records.  The record also contains Moncrief Army 
Hospital records submitted by the Veteran.  The Veteran was 
given VA examinations, with opinions, in connection with the 
claim.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  
Neither the Veteran nor her representative has indicated that 
there are any available additional pertinent records to 
support the Veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An initial evaluation in excess of 10 percent for service-
connected residuals of reconstruction of the ACL of the left 
knee is denied.



REMAND

On December 28, 2005, the Veteran filed a claim for service 
connection that included a claim for left knee torn anterior 
cruciate ligament (ACL), torn anterior aspect of the lateral 
meniscus, and joint effusion.  By a rating decision dated in 
April 2006, the Veteran was granted service connection for 
reconstruction of the ACL of the left knee and assigned a 10 
percent disability evaluation effective December 28, 2005, 
the date of the Veteran's claim.  The Veteran contends that 
an earlier effective date is warranted.

It does not appear from the record that pertinent documents 
requested by the RO have been associated with the claims 
folder.  More specifically, in January 2006 the RO requested 
a copy of any line of duty determinations and verification of 
all periods of service, to include dates for active duty, 
active duty for training and inactive duty for training, as 
well as the character of service for any period of active 
duty.  Although the RO did receive some documentation, 
including medical records and a line of duty determination 
from the 315th Security Force Squadron at Charleston Air 
Force Base, South Carolina, in March 2006, these documents 
did not adequately respond to its request, particularly 
regarding the Veteran's periods of service.  In addition, the 
records provided by the 315th Security Force Squadron 
indicate that the Veteran might have been placed on Active 
Duty Medical Extension for a period of time. 

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.

The verification and characterization of periods of service 
are critical to the evaluation of the Veteran's earlier 
effective date claim.  The RO should again request 
verification of the Veteran's periods of service, to include 
any Active Duty Medical Extension orders, from the 315th 
Security Force Squadron or any other entity that might have 
access to this information.  

The term "active military, naval, or air service" includes 
(A) active duty; (B) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty; and (C) any period of inactive duty training during 
which the individual concerned was disabled or died (i) from 
an injury incurred or aggravated in line of duty; or 
(ii) from an acute myocardial infarction, a cardiac arrest, 
or a cerebrovascular accident occurring during such training.  
38 U.S.C.A. § 101 (24)

Under applicable criteria, the effective date of an award of 
an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  For an award of disability 
compensation involving a direct service connection claim, the 
effective date of the award will be the day following 
separation from active service or date entitlement arose if 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(i).

As the RO appears to have employed 38 U.S.C.A. § 101 (24) to 
grant the Veteran's claim for service connection, it is 
unclear to the Board whether the RO has considered whether 38 
C.F.R. § 3.400(b)(2)(i) applies to the earlier effective date 
claim, as this would indicate that the veteran had "active 
military, naval or air service" when she sustained her left 
knee injury in June 2005.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt again to obtain 
verification of the Veteran's periods of 
inactive duty training, active duty for 
training, and active duty, to include any 
Active Duty Medical Extension orders, with 
the U.S. Air Force Reserves or any other 
appropriate entity, since 2004.  Efforts 
to obtain such records must be continued 
until the RO concludes that further 
efforts to obtain such records would be 
futile or that such records do not exist, 
in which event, the Veteran must be so 
notified.  The RO must document all 
efforts made to attempt to obtain such 
records.  The RO should associate all 
correspondence received with the claims 
file.

2.  Once the above action has been 
completed, readjudicate the claim, making 
sure to discuss whether application of 
38 U.S.C.A. § 101 (24) and 38 C.F.R. 
§ 3.400(b)(2)(i) would support assignment 
of an earlier effective date for the award 
of service connection for the 
reconstruction of the ACL of the left knee 
and issue a supplemental statement of the 
case.  Then afford the appellant the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


